PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dasgupta et al.
Application No. 15/754,482
Filed: 22 Feb 2018
For: EXECUTING TRANSACTIONS BASED ON SUCCESS OR FAILURE OF THE TRANSACTIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed January 22, 2021, which is being treated as a petition under 37 CFR 1.137(a) to revive the above-identified application.  

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the Final Office Action, mailed June 18, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on September 19, 2020.  An abandonment notice was mailed January 26, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a 1st Request for Continued Examination (RCE) and the RCE fee of $1,360, Amendment and claims, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay. 

With regards to item (3), petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137(b).  As of December 2013, 37 CFR 1.137(b) has been removed and all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a).  Since the statement on the instant petition cites the old rule, the statement is being construed as the statement required by 37 CFR 1.137(a).  Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition.

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  While a courtesy copy of this decision is being mailed to the person signing the instant petition, all future correspondence will be directed solely to the address currently of record until such time as appropriate instructions are received to the contrary.

It is not apparent whether the statement of unintentional delay was signed by a person who would have been in a position of knowing that the entire delay in filing the required reply from the due date 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 2169 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 
 
/Irvin Dingle/
Irvin DingleLead Paralegal Specialist, OPET


cc:   Mark L. Watson
       7501 Village Square Drive
       Castle Pines, CO  80101